DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2020 and  11/9/2021  were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10, 11, 13, 14 16-18 and  20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Muneuchi et al US Patent Application Publication 2013/0255071.
Muneuchi et  disclose in  figures 1-4) , an inductor comprising: a coil 1 including a winding portion, in which a conductor having a self bonding coating (i.e.  a coating layer)  (paragraph [0020])  is wound, and  opposite ends of the coil  1a (i.e. an extended portion)  extended from the winding portion; a core portion 2 (i.e. a base body ) that contains the coil and is constituted by a magnetic body containing iron based metal  magnetic powder and epoxy  resin (paragraph [0021]) ; and an external  electrode 4  that is arranged on a surface of the core portion and connected to the  opposite ends of the coil , wherein the opposite end of the coil includes a conductor portion that is without the coating layer in an end portion of the extended portion, and the conductor portion includes a first region (cut end of the coil)  connected to the external    electrode and a second region (flat length portion of the coil)  in contact with the core portion .  
With regards to claim 2, the first region (cut end of the coil)  on a surface of the conductor that intersects a length direction of the conductor.
With regards to claim 3,  the first region on a surface of the conductor that extends in a length direction of the conductor.
With regards to claims  5, 10  and 11,  the second region includes a region in which the magnetic powder is in contact  with the conductor.
With regards to claims 6 , 13, 14 and 16, the external  electrode includes a copper plating layer connected to the first region. (paragraphs [0022  and 0024]
With regards to claims  7, 17, 18 and 20  the core portion includes a mounting surface (top surface) , an upper surface (bottom surface)  opposite to the mounting surface, and end surfaces that are adjacent to the mounting surface and the upper surface and are opposite to each other, and at least a portion of the opposite ends of the coil is exposed from one of the end surfaces. (figure 2)

Allowable Subject Matter
Claims 4, 8, 9, 12,  15 and  19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 3, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843